Title: From George Washington to the United States Senate, 3 May 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]May the 3d 1792.

I nominate the following persons to fill vacancies which have taken place in the late military appointments—to-wit—



Rank.
Names.
States.


Brigadier General
Rufus Putnam
Territory of the United States North West of the Ohio—vice Marinus Willett, declined.


Captains of Cavalry
Jedediah Rodgers
New York—vice John Craig, declined.



Henry Bowyer
Virginia—vice Lawrence Manning, declined.


Lieutt of Infantry
William Rickard
North Carolina vice Thos E. Sumner, declined.


Surgeons Mates
Joseph Strong
Connecticut—vice Theophilus Elmer, declined.



Joseph Andrews
Massachusetts—vice James Mease, declined.



John C. Wallace
Pennsylvania—vice John Woodhouse, declined.



Go: Washington

